Defendant in error, on petition for rehearing, alleges that the Court has taken facts from the testimony of a companion case and used them to reverse this case.
While it was not specifically brought out in the testimony of Mrs. Julia E. Fields that there was a property settlement in her favor at the time of the divorce, it is alleged in the declaration that "at the time of the entry of said divorce a property settlement was agreed upon between the said G.H. Fields and Julia E. Fields" and that "the said G.H. Fields agreed in writing, under seal, as a part of said property settlement to pay to plaintiff" the amount for which she is here suing. The demurrer to the declaration was correctly overruled, and issue was eventually joined on the declaration. Were Mrs. Fields' testimony as to the agreement allowed, and were the defendant in error to recover thereon, this record would be evidence to entitle her to some legal *Page 327 
advantage in the event the property settlement were ever questioned.
Petition is denied.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.